Citation Nr: 1016443	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  07-18 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for sciatica, left 
hip and left leg.  

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from December 1960 to 
January 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Veteran was scheduled for a Travel Board hearing for 
March 2010.  He canceled his Travel Board hearing and the 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  Service connection for sciatica, left hip and left leg, 
was most recently denied by rating decision of August 1991.  
The Veteran was notified of that decision and of his 
appellate rights in a letter of September 1991 and he did not 
file a timely appeal.

2.  Evidence received subsequent to the August 1991 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.  

3.  Results of a September 2006 VA audiometric examination 
correspond to a Level II hearing in the right ear and level 
II in the left ear.  

4.  Results of a July 2007 VA audiometric examination 
correspond to a Level II hearing in the right ear and level 
II in the left ear.  


CONCLUSIONS OF LAW

1.  The August 1991 rating decision which denied the petition 
to reopen the claim of service connection for sciatica, left 
hip, left leg is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302(b) (2009).  

2.  Evidence submitted subsequent to the August 1991 rating 
decision denying the petition to reopen the claim for service 
connection for sciatica, left hip, left leg, is not new and 
material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2009).  

3.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When an appellant seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Second, if VA 
determines that new and material evidence has been added to 
the record, the claim is reopened and VA must evaluate the 
merits of the appellant's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 
(1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. § 
7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined.  Wakeford v. Brown, 8 Vet. App. 237 
(1995).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As the appellant filed his claim in 2006, this 
version of 38 C.F.R. § 3.156(a) is applicable in this case.  

The Veteran's initial claim for service connection for 
sciatica, left hip and left leg was in February 1982.  The 
claim was denied in a December 1982 rating decision.  
Available evidence showed mild neuralgia of undetermined 
etiology, but no significant impairment was shown.  He was 
notified of the denial in a January 1983 letter, and did not 
appeal that decision.  The decision became final.   

In September 1990, the Veteran attempted to reopen the claim 
for service connection for sciatica, left hip, left leg.  By 
rating decision of August 1991, the request to reopen the 
claim for service connection for sciatica, left hip, left leg 
was denied.  The RO noted that he had not presented evidence 
that sciatica was incurred or aggravated in service.  The 
Veteran received notice of the denial in a September 1991 
letter, and did not appeal that decision.  That decision 
became final.  

Evidence received since the most recent denial in August 1991 
included VA outpatient treatment records, and private medical 
records from Brenville Orthopedics, The Neurosurgery Center, 
Suncoast Pain Management, and Ocean Springs Hospital.  

The Veteran's VA outpatient treatment records are not 
considered new and material.  These records from 2000 to 2009 
show records of periodic treatment for sciatica and other 
back complaints.  These records show that he has degenerative 
joint disease, evidence of back surgery in 1984 and 2006, and 
sciatica.  These records do show that his back complaints 
have been attributed in part, to a motor vehicle accident, 
but do not show, that his back complaints and diagnoses were 
related to service.  This evidence is new in that it is not 
evidence that was previously of record.  However, it is not 
material as it does not relate the origin of the Veteran's 
claimed sciatica to service or an event therein.  Therefore, 
it does not  raise a reasonable possibility of substantiating 
the claim and is not new and material.  

Private medical records from Brenville Orthopedics, the 
Neurosurgery Center, Suncoast Pain Management, and Ocean 
Springs Hospital were also obtained and submitted in support 
of the claim to reopen for service connection for sciatica, 
left hip and left leg.  These records show various treatment 
for back disorder, sciatica, and arthritis.  These records 
show treatment after a motor vehicle accident, two surgeries, 
and ongoing treatment for back and sciatica complaints.  
However, none of the private medical treatment records show 
that the Veteran has sciatica, left hip and left leg related 
to service or an event therein.  This medical evidence, which 
is new, also does not relate to the origin of the claimed 
condition in service.  This evidence, does not raise a 
reasonable possibility of substantiating the claim, and is 
therefore, not new and material.  

Further, the Board has considered the Veteran's written 
statements of record.  He maintains that he sustained an 
injury in service and has sciatica of the left hip, left leg, 
as a result.  These lay statements are essentially 
duplicative of his contentions all along.  As previously 
stated, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  As such, the 
evidence is not new and material.

As the evidence received since the last final denial in 
August 1991 is not both new and material, the application to 
reopen the previously denied claim must fail.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  


Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Service connection for bilateral hearing loss was granted by 
rating decision of December 2002.  A noncompensable rating 
was granted effective February 2002.  The noncompensable 
rating for bilateral hearing loss has been in effect since 
that time.  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
Level I represents essentially normal acuity, with Level XI 
representing profound deafness.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  See 38 C.F.R. § 4.85.  

The Veteran underwent a VA audiology examination in 
September 2006.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
LEFT
15
35
65
60
RIGHT
25
50
60
55

Average pure tone thresholds were 44 in the left ear and 48 
in the right ear.  Speech recognition ability was 90 in the 
left ear and 86 in the right ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 42 and 49 with the line for 
percent of discrimination from 84 to 90, the resulting 
numeric designation for the left  and right ear is level II.  
Level II hearing acuity for the left ear combined with level 
II hearing acuity for the right ear equates to a 
noncompensable percent evaluation.  38 C.F.R. § 4.85, Table 
VII.  

In September 2006, the Veteran was seen at Better Hearing 
Center.  His pure tone responses ranged from within normal 
limits in the low frequencies to a moderate sensorineural 
hearing loss in the mid and high frequencies, bilaterally.  
Speech recognition thresholds were in the mild hearing loss 
range bilaterally.  Speech discrimination was poor, 
bilaterally, at louder than conversational speech levels.  
This private audiologist recommended binaural amplification.  

In July 2007, the Veteran underwent additional VA audiology 
examination.  His chief complaint was difficulty hearing in 
most situations, even with his hearing aids.  He related that 
it was difficult to discriminate at times.  Pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
20
40
65
60
RIGHT
25
30
50
65

Average pure tone thresholds were 46 in the left ear and 43 
in the right ear.  Speech recognition ability was 88 in the 
left ear and 88 in the right ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 42 and 49 with the line for 
percent of discrimination from 84 to 90, the resulting 
numeric designation for the left and right ear is level II.  
Level II hearing acuity for the left ear combined with level 
II hearing acuity for the right ear equates to a 
noncompensable percent evaluation.  38 C.F.R. § 4.85, Table 
VII.  

Pursuant to 38 C.F.R. § 4.86(a), when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI of Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  That numeral 
will then be elevated to the next higher Roman numeral.  Each 
ear will be evaluated separately.  38 C.F.R. § 4.86(b),  This 
is not the case found at either of the aforementioned 
examinations.  

The Veteran points out that he cannot hear what is going on, 
even with his hearing aids because it is difficult for him to 
discriminate.  However, under the law, VA may only consider 
the factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  In the context of 
the evaluation of service-connected hearing loss, the Courts 
have observed that rating criteria are employed through 
"mechanical application," as applied to clinical test 
results. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Stated another way, the determining factor in the evaluation 
of hearing impairment is not the Veteran's subjective 
determination of hearing loss or the use of hearing aides; it 
is the audiological test results.  

In sum, the evidence is against a compensable rating for 
bilateral hearing loss, throughout the appeals period.  In 
reaching this conclusion, the Board has considered the 
provisions set forth in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  In Martinak, the Court held that, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  

The Court reasoned that, "unlike the rating schedule for 
hearing loss, § 3.321(b) does not rely exclusively on 
objective test results to determine whether a referral for an 
extra[-]schedular rating is warranted.  The Secretary' s 
policy [requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application." Id.  

In the most recent July 2007 VA C and P examination, the VA 
examiner acknowledged that there was significant hearing 
difficulty.  The Veteran is no longer employed so it is not 
related to his occupation.  He indicated that there were 
problems with hearing, even with his hearing aids.  However, 
VA outpatient treatment records from 2007 to 2009 showed that 
the Veteran had been evaluated by his audiologist and had 
received hearing aids and those hearing aids had been 
adjusted.  His outpatient treatment records have reflected 
that he had been seeing the audiologist and that his hearing 
aids have helped him a lot.  While the July 2007 examiner did 
not specifically addressed the functional effects caused by 
his bilateral hearing loss disability, the findings were 
slightly worse reflected in the September 2006 examination.  

For instance, the Veteran indicated in September 2006 that he 
missed a lot of conversation and had to listen to the 
television loudly.  He stated that he had no hobby noise 
exposure or civilian noise exposure.  Later audiology 
outpatient treatment showed hearing aids provided and that he 
stated that hearing aids helped him a lot.  

Therefore, while the VA examinations conducted during the 
current appeal are defective under Martinak, the functional 
effects of his hearing loss disability are adequately 
addressed by the remainder of the record and is sufficient 
for the Board to consider whether referral for an extra- 
schedular rating is warranted under 38 C.F.R. § 3.321(b).  
Based on the findings above, referral for an extra-schedular 
rating is not warranted.  

With respect to the Veteran's claim, the Board has also 
considered his statements that his disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of his hearing loss disorder-according to the 
appropriate diagnostic code.  

Such competent evidence concerning the nature and extent of 
the Veteran's hearing loss disability, has been provided by 
the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  The level of 
disability is rated the same throughout and the Veteran's own 
statements indicate that the hearing aids have helped.  
Therefore, a compensable rating for bilateral hearing loss is 
not warranted at any point throughout the rating period.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
August 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied. Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  The letter also 
indicated that in order to warrant an increased rating for 
hearing loss, the evidence must show that the Veterans 
hearing loss has worsened.  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In this case, the RO obtained a VA examination report and 
private treatment records.  Moreover, a specific medical 
opinion is not needed to consider whether the Veteran has 
submitted new and material evidence but, rather, the Board 
has reviewed all the evidence submitted to the claims file 
since the last final denial. Therefore, a remand for a VA 
opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2009).  As for the increased rating claim, VA examinations 
were performed in September 2006 and July 2007 in connection 
with evaluating this claim.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, he has not identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Specifically, he 
was also scheduled for a Travel Board hearing which he later 
withdrew.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for sciatica, left hip and left leg  is denied.  

A compensable rating for bilateral hearing loss denied.  





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


